
	
		II
		111th CONGRESS
		2d Session
		S. 3101
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce barriers to entry in Federal contracting, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Level Playing Field Contracting
			 Act of 2010.
		2.DefinitionsIn this Act:
			(1)The term
			 executive agency has the meaning given the term in section 4 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).
			(2)The term
			 small business concern has the meaning given the term in section 3
			 of the Small Business Act (15 U.S.C. 632).
			3.Reduced bundling
			 of Federal contracts
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 consolidated civilian contractThe term covered
			 consolidated civilian contract—
					(A)means—
						(i)a
			 multiple award contract valued in excess of $2,000,000; or
						(ii)a
			 contract of an executive agency for property or services valued in excess of
			 $2,000,000 that—
							(I)combines discrete
			 procurement requirements from 2 or more existing contracts;
							(II)adds new,
			 discrete procurement requirements to an existing contract; or
							(III)includes 2 or
			 more discrete procurement or acquisition requirements; and
							(B)does not include
			 any consolidated acquisition, procurement, or contracting plan of the
			 Department of Defense.
					(2)Covered
			 consolidated Defense contractThe term covered consolidated
			 Defense contract means—
					(A)a multiple award
			 contract of the Department of Defense valued in excess of $7,500,000; or
					(B)a contract of the
			 Department of Defense for property or services valued in excess of $7,500,000
			 that—
						(i)combines discrete
			 procurement requirements from 2 or more existing contracts;
						(ii)adds new,
			 discrete procurement requirements to an existing contract; or
						(iii)includes 2 or
			 more discrete procurement or acquisition requirements.
						(b)Restriction on
			 civilian contract bundling
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to require that the head of an executive agency may not
			 enter into a covered consolidated civilian contract unless the senior
			 procurement official for the agency determines that the consolidation of such
			 contract is necessary and justified.
				(2)Necessary and
			 justified determinations
					(A)Required
			 criteriaIn making a determination that a contract is necessary
			 and justified pursuant to paragraph (1), the head of an executive agency
			 shall—
						(i)identify the
			 benefits anticipated from the consolidation;
						(ii)identify any
			 alternative contracting approaches that would involve a lesser degree of
			 contract consolidation; and
						(iii)justify how the
			 consolidation substantially exceeds the benefits of any alternative contracting
			 approaches.
						(B)Restrictions on
			 basis of determinationThe head of an executive agency may not
			 base a determination that a contract is necessary and justified solely on
			 savings in agency administrative or personnel costs or lack of a sufficient
			 procurement workforce.
					(c)Restriction on
			 Defense contract bundling
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall modify the Department of Defense
			 Supplement to the Federal Acquisition Regulation to require that the head of an
			 agency may not enter into a covered consolidated Defense contract unless the
			 senior procurement official for the agency determines that the consolidation of
			 such contract is necessary and justified or that such consolidation is
			 appropriate in the face of exigent circumstances and national security.
				(2)Necessary and
			 justified determinations
					(A)Required
			 criteriaIn making a determination that a contract is necessary
			 and justified pursuant to paragraph (1), the head of an agency shall—
						(i)identify the
			 benefits anticipated from the consolidation;
						(ii)identify any
			 alternative contracting approaches that would involve a lesser degree of
			 contract consolidation; and
						(iii)justify how the
			 consolidation substantially exceeds the benefits of any alternative contracting
			 approaches.
						(B)Restrictions on
			 basis of determinationThe head of an agency may not base a
			 determination that a contract is necessary and justified solely on savings in
			 agency administrative or personnel costs or lack of a sufficient procurement
			 workforce.
					4.Quantitative
			 methodology for evaluation of contract bidsNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require the head of an executive
			 agency—
			(1)to use a numeric grading or other
			 quantitative methodology to evaluate bid proposals for each contract of such
			 agency that is awarded through full and open competitive procedures; and
			(2)to disclose the
			 methodology in the bid solicitation documents for the contract.
			5.Enforcement of
			 local workforce requirements
			(a)GSA
			 report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Administrator of General Services shall submit to Congress a report describing
			 efforts to enforce the local workforce subcontracting requirements included in
			 contracts entered into by the General Services Administration. The report shall
			 include an assessment of the effectiveness of enforcement efforts related to
			 such requirements and proposals to better enforce the requirements.
				(2)Efforts to
			 remedy noncompliance with requirementsIf local workforce subcontracting
			 requirements have not been met in any contract entered into by the General
			 Services Administration, the report required under this subsection shall
			 include a description of efforts made by the General Services Administration to
			 meet the requirements in such contract.
				(b)GAO
			 reportNot later than 180 days after submission of the first
			 report required under subsection (a), the Comptroller General of the United
			 States shall submit to Congress a report commenting on the findings described
			 in such report and including recommendations for further actions to ensure
			 compliance with local workforce subcontracting requirements.
			6.Acquisition
			 workforce improvements
			(a)Evaluation and
			 reportNot later than 180
			 days after the date of the enactment of this Act, the head of each executive
			 agency shall submit to Congress a report evaluating the strength and
			 sufficiency of its acquisition workforce.
			(b)ContentThe
			 report required under subsection (a) shall include—
				(1)a 30-year history
			 of the size of the acquisition agency's workforce; and
				(2)a description of
			 measures the agency is implementing to address any shortage of acquisition
			 workforce personnel.
				(c)Public
			 commentIn preparing the report required under subsection (a),
			 the head of each executive agency shall solicit feedback regarding the agency's
			 acquisition workforce, including through a public comment process.
			7.Use of
			 procurement assistance resourcesNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require executive agencies to take
			 actions to encourage prospective contractors to utilize contracting assistance
			 resources that are offered in their communities. The Federal Acquisition
			 Regulation, as so amended, shall include a requirement that the bid
			 solicitation documents for a contract include language encouraging the use of
			 such resources.
		8.Improving
			 outreach to small business concernsSection 15 of the Small Business Act (15
			 U.S.C. 644) is amended by adding at the end the following:
			
				(q)Small business
				outreach program
					(1)Program
				establishedThe Administrator and the Administrator of General
				Services shall jointly establish an outreach program—
						(A)to communicate
				with small business concerns regarding specific contracting opportunities with
				the Federal Government; and
						(B)to inform small
				business concerns about opportunities to learn about the process of contracting
				with the Federal Government.
						(2)Annual report
				to CongressNot later than 1 year after the date of enactment of
				this subsection, and annually thereafter, the Administrator and the
				Administrator of General Services shall jointly submit to Congress a report on
				the program under this subsection that includes the number of small business
				concerns that entered into a contract with the Federal Government for the first
				time during the applicable year as a result of the
				program.
					.
		9.GAO report on
			 Federal contracts for small business concerns
			(a)Study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of changes in the definition of the term small business
			 concern and the size standards established under section 3(a)(2) of the
			 Small Business Act (15 U.S.C. 632(a)(2)) during the 10-year period ending on
			 the date of the enactment of this Act.
				(2)ContentsThe
			 study conducted under paragraph (1) shall, for each change in the definition of
			 the term small business concern or the size standards
			 established under section 3(a)(2) of the Small Business Act (15 U.S.C.
			 632(a)(2))—
					(A)analyze the size
			 and number of small business concerns that—
						(i)did
			 not qualify as a small business concern before the change; and
						(ii)entered into a
			 contract with the Federal Government for the first time after the effective
			 date of the change; and
						(B)assess whether
			 the ability of small business concerns that qualified as a small business
			 concern before the change to compete for contracts with the Federal Government
			 was inhibited by the change.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General of the United States shall submit to Congress a report
			 detailing the results of the study conducted under subsection (a).
			10.GAO report on
			 potential barriers to entry in Federal contracting
			(a)Covered
			 agencyIn this section, the term covered agency
			 means—
				(1)the General
			 Services Administration;
				(2)the Army Corps of
			 Engineers; and
				(3)the Department of
			 Homeland Security.
				(b)StudyThe
			 Comptroller General of the United States shall conduct a study examining the
			 degree to which covered agencies have entered into contracts since January 1,
			 2004, with contractors that have previous experience performing Federal
			 contracts.
			(c)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to Congress a report on the
			 study conducted under subsection (b).
				(2)ContentThe
			 report required under paragraph (1) shall include the following:
					(A)A description of
			 the frequency with which covered agencies enter into contracts with contractors
			 that have previous experience performing Federal contracts.
					(B)An assessment, by
			 year, from 2004 through 2009, of whether the number of repeat contractors has
			 increased or decreased in proportion to the number of contractors awarded
			 Federal contracts.
					(3)Contracts
			 coveredThe report required under paragraph (1) shall include
			 information on the awarding of contracts using full and open competition
			 procedures and the awarding of sole source contracts.
				11.GAO report on
			 awarding of Federal contracts
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study on the size and
			 experience of contractors awarded contracts by the General Services
			 Administration, the Army Corps of Engineers, and the Department of Homeland
			 Security.
			(b)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to Congress a report on the
			 study conducted under subsection (a).
				(2)ContentThe
			 report required under paragraph (1) shall include, with respect to contracts
			 entered into by the General Services Administration, the Army Corps of
			 Engineers, and the Department of Homeland Security on or after January 1, 2000,
			 the following information:
					(A)The number of
			 contractors with fewer than 50 employees.
					(B)The number of
			 contractors with fewer than 10 employees.
					
